Corrected Notice of Allowance

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/27/2020 was filed after the mailing date of the final rejection on 8/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
3.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.    Authorization for this examiner’s amendment was given in an interview with Lo Thierry on November 10, 2020.

The application has been amended as follows:
1. (Currently Amended) A computer-implemented method comprising:
accessing, by a cloud storage server, a plurality of server-stored files of a cloud storage account of a client device;
determining that one or more compromised server-stored files from the plurality of server- stored files are affected by a malware activity;
identifying an infection time at which the one or more compromised server-stored files became affected by the malware activity;
computing a buffer time based on previously selected cloud storage server restore times relative to corresponding previously suggested restore points, wherein the buffer time is added or reduced to the restore time of the detected malware attack to ensure a safe restore time;
determining a plurality of recovery options based on an identification of the one or more compromised server-stored files and the infection time at which the one or more compromised server-stored files became affected by the malware activity, the plurality of recovery options comprising a suggested restore point identifying, based on the infection time and the buffer time, a restore time to which changes to the one or more compromised server-stored files are reverted; 
transmitting a recovery notification to the client device, the recovery notification indicating the plurality of recovery options; and
receiving a user-selected restore point from a client storage application of
the client device and a server storage application within the cloud storage server
restores the cloud storage account at the user-selected restore point.


11. (Currently Amended) A system comprising: one or more hardware processors; and a memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising:
accessing, by a cloud storage server, a plurality of server-stored files of a cloud storage account of a client device;
determining that one or more compromised server-stored files from the plurality of server- stored files are affected by a malware activity;
identifying an infection time at which the one or more compromised server-stored files became affected by the malware activity;
computing a buffer time based on previously selected cloud storage server restore times relative to corresponding previously suggested restore points, wherein the buffer time is added or reduced to the restore time of the detected malware attack to ensure a safe restore time;
determining a plurality of recovery options based on an identification of the one or more compromised server-stored files and the infection time at which the one or more compromised server-stored files became affected by the malware activity, the plurality of recovery options comprising a suggested restore point identifying, based on the infection time and the buffer time, a restore time to which changes to the one or more compromised server-stored files are reverted; 
transmitting a recovery notification to the client device, the recovery notification indicating the plurality of recovery options; and
receiving a user-selected restore point from a client storage application of
the client device and a server storage application within the cloud storage server restores the cloud storage account at the user-selected restore point.

20. (Currently Amended) A non-transitory machine-storage medium storing instructions that, when executed by one or more processors of a machine, cause the one or more processors to perform operations comprising:
accessing, by a cloud storage server, a plurality of server-stored files of a cloud storage account of a client device;
determining that one or more compromised server-stored files from the plurality of server- stored files are affected by a malware activity;
identifying an infection time at which the one or more compromised server-stored files became affected by the malware activity;
computing a buffer time based on previously selected cloud storage server restore times relative to corresponding previously suggested restore points;
determining a plurality of recovery options based on an identification of the one or more compromised server-stored files and the infection time at which the one or more compromised server-stored files became affected by the malware activity, the plurality of recovery options comprising a suggested restore point identifying, based on the infection time and the buffer time, a restore time to which changes to the one or more compromised server-stored files are reverted; 
transmitting a recovery notification to the client device, the recovery notification indicating the plurality of recovery options; and
receiving a user-selected restore point from a client storage application of the client device and a server storage application within the cloud storage server restores the cloud storage account at the user-selected restore point.

Reasons for Allowance
5. Claims 1 -20 including all of the limitations of the base claim and any intervening claims are allowed.

The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
Although the prior art discloses identifying an infection time at which the one or more compromised server-stored files became affected by the malware activity, no one or two references anticipates or obviously suggest computing a buffer time based on previously selected cloud storage server restore times relative to corresponding previously suggested restore points, wherein buffer time is added or reduced to the restore time of the detected malware attack to ensure a safe restore time.
Determining a plurality of recovery options based on an identification of the one or more compromised server-stored files and the infection time at which the one or more compromised server-stored files became affected by the malware activity, the plurality of recovery options comprising a suggested restore point identifying, based on the infection time and the buffer time, a restore time to which changes to the one or more compromised server-stored files are reverted.
Thereafter, transmitting a recovery notification to the client device, the recovery notification indicating the plurality of recovery options and receiving a user-selected restore point from a client storage application of the client device and a server storage application within the cloud storage server restores the cloud storage account at the user-selected restore point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/           Primary Examiner, Art Unit 2491